            Case 6:20-cv-00902-ADA Document 26 Filed 01/07/21 Page 1 of 5

                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF TEXAS
                                  WACO DIVISION
WSOU INVESTMENTS, LLC D/B/A BRAZOS
LICENSING AND DEVELOPMENT
vs.                                                  Case No.: 6:20-cv-00902-ADA
JUNIPER NETWORKS, INC.



                        MOTION FOR ADMISSION PRO HAC VICE

TO THE HONORABLE JUDGE OF SAID COURT:

       Comes now Timothy J. Rousseau                                         , applicant herein, and

moves this Court to grant admission to the United States District Court for the Western District of

Texas pro hac vice to represent plaintiff WSOU Investments, LLC                     in this case, and

would respectfully show the Court as follows:


       1.      Applicant is an attorney and a member of the law firm (or practices under the name of)
               Brown Rudnick LLP                                         with offices at:

               Mailing address: 7 Times Square

               City, State, Zip Code: New York, NY 10036

               Telephone: (212) 209-4800                    Facsimile: (212) 209-4801


       2.      Since    March 10, 2009                        , Applicant has been and presently is a

               member of and in good standing with the Bar of the State of New York                     .

               Applicant's bar license number is 4698742                                                .


       3.      Applicant has been admitted to practice before the following courts:

               Court:                                       Admission date:
               D. Mass.                                      Apr. 10, 2009

               S.D.N.Y. and E.D.N.Y.                         May 12 and 13, 2009

               E.D. Tex.                                     Sept. 30, 2010
               Fed. Cir.                                    Apr. 29, 2011
               E.D. Mich.                                   Sept. 13, 2013
     Case 6:20-cv-00902-ADA Document 26 Filed 01/07/21 Page 2 of 5

4.    Applicant is presently a member in good standing of the bars of the courts listed above,

      except as provided below (list any court named in the preceding paragraph before which

      Applicant is no longer admitted to practice):

       N/A




5.    I      have         have not previously applied to Appear Pro Hac Vice in this district
      court in Case[s]:

      Number: 6:20-cv-00725-ADA            on the 14     day of August                 , 2020 .

      Number: 6:20-cv-00726-ADA            on the 14     day of August                 , 2020 .

      Number: 6:20-cv-00727-ADA           on the 14 day of August                  , 2020 .
      See Attachment A for additional cases.
6.    Applicant has never been subject to grievance proceedings or involuntary removal

      proceedings while a member of the bar of any state or federal court, except as

      provided:

       N/A




7.    Applicant has not been charged, arrested, or convicted of a criminal offense or offenses,

      except as provided below (omit minor traffic offenses):

       N/A




8.    Applicant has read and is familiar with the Local Rules of the Western District of Texas

      and will comply with the standards of practice set out therein.
               Case 6:20-cv-00902-ADA Document 26 Filed 01/07/21 Page 3 of 5

          9.     Applicant will file an Application for Admission to Practice before the United States

                 District Court for the Western District of Texas, if so requested; or Applicant has

                 co-counsel in this case who is admitted to practice before the United States District

                 Court for the Western District of Texas.

                 Co-counsel: Raymond W. Mort, III

                 Mailing address: 100 Congress Ave., Suite 2000

                 City, State, Zip Code: Austin, Texas 78701

                 Telephone: (512) 677-6825


          Should the Court grant applicant's motion, Applicant shall tender the amount of $100.00 pro hac

vice fee in compliance with Local Court Rule AT-l(f)(2) [checks made payable to: Clerk, U.S. District

Court].

          Wherefore, Applicant prays that this Court enter an order permitting the admission of
Timothy J. Rousseau                       to the Western District of Texas pro hac vice for this case only.


                                                       Respectfully submitted,

                                                        Timothy J. Rousseau
                                                       [printed name of Applicant]


                                                       [signature of Applicant]


                                      CERTIFICATE OF SERVICE

          I hereby certify that I have served a true and correct copy of this motion upon each attorney of

record and the original upon the Clerk of Court on this the 7      day of January                 , 2021 .


                                                        Timothy J. Rousseau
                                                       [printed name of Applicant]


                                                       [signature of Applicant]
         Case 6:20-cv-00902-ADA Document 26 Filed 01/07/21 Page 4 of 5




                                      ATTACHMENT A

5. I have previously applied to Appear Pro Hac Vice in this district court in Cases[s]:


Number: 6:20-cv-00728-ADA on the 14 day of August, 2020

Number: 6:20-cv-00729-ADA on the 14 day of August, 2020

Number: 6:20-cv-00730-ADA on the 14 day of August, 2020

Number: 6:20-cv-00783-ADA on the 13 day of September, 2020

Number: 6:20-cv-00812-ADA on the 13 day of September, 2020

Number: 6:20-cv-00813-ADA on the 13 day of September, 2020

Number: 6:20-cv-00814-ADA on the 13 day of September, 2020

Number: 6:20-cv-00815-ADA on the 13 day of September, 2020

Number: 6:20-cv-00816-ADA on the 13 day of September, 2020
            Case 6:20-cv-00902-ADA Document 26 Filed 01/07/21 Page 5 of 5

                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF TEXAS
                                 WACO DIVISION

WSOU INVESTMENTS, LLC D/B/A BRAZOS
LICENSING AND DEVELOPMENT
vs.                                                      Case No.: 6:20-cv-00902-ADA
JUNIPER NETWORKS, INC.




                                                       ORDER

       BE IT REMEMBERED on this day, there was presented to the Court the Motion for

Admission Pro Hac Vice filed by Timothy J. Rousseau                                        , counsel for

plaintiff WSOU Investments, LLC                          , and the Court, having reviewed the motion, enters

the following order:

       IT IS ORDERED that the Motion for Admission Pro Hac Vice is GRANTED, and

Timothy J. Rousseau                       may appear on behalf of plaintiff WSOU Investments, LLC

in the above case.

       IT IS FURTHER ORDERED that Timothy J. Rousseau                                            , if he/she

has not already done so, shall immediately tender the amount of $100.00, made payable to: Clerk, U.S.

District Court, in compliance with Local Court Rule AT-l(f)(2).

       SIGNED this the                day of January                                 , 20 21      .




                                                          UNITED STATES MAGISTRATE JUDGE




                                    Reset all fields         Print Form
